Appellant was convicted of the offense of assault with intent to murder, and his punishment fixed at imprisonment in the penitentiary for an indeterminate sentence of from six years, minimum, to eight years, maximum.
There is really not much that needs to be said by us — if anything.
No question is raised as to the sufficiency of the indictment, or the sufficiency of the evidence to sustain the conviction. There was no exception to the court's oral charge, and the court gave to the jury every written charge requested by the defendant.
There were a few exceptions reserved on the taking of testimony but they are obviously to rulings infected with no error prejudicial to appellant. Discussion would be superfluous.
If, indeed, McKinley Harris, the person assaulted — shot — by appellant, had been trespassing on appellant's prerogatives with regard to appellant's wife, this was provoking in the extreme; but, in the absence of a proper plea, evidence as to such was entirely irrelevant and immaterial.
We find nowhere a ruling or action of the trial court laid in error prejudicial to appellant; and the judgment is affirmed.
Affirmed.